Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response for the application filed on 12/19/19.
Claims 1-15 are pending and have been examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/20 and 03/18/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghode et al. (6,043,575).
	Regarding claim 1, Ghode discloses a housing (18) for an electronic machine tool accommodating a motor (46) that has a motor shaft (not shown numerically) for driving a tool mount (48), the housing comprising: at least one air duct (34) to supply cooling air to the motor; at least one air inlet (58) delimiting the at least one air duct at a 
	Regarding claim 3, Ghode discloses wherein the guide structure (72a) comprises a plateshaped base body (72a; Figs. 7-10) and wherein the motor mount extends substantially perpendicular to the base body (via body 62).
	Regarding claim 4, Ghode discloses wherein the plate-shaped base body (72a) is axially spaced in a flow direction from the at least one air inlet (58; Fig. 2).
	Regarding claims 9-10 and 15, Ghode discloses wherein the housing is formed of multiple parts and comprises a first housing part (16) and a second housing part (18), which are detachably connectable to one another by a plug connection; wherein the guide structure is formed of multiple parts (72a, 76a); and, wherein the outer contour of the guide structure is adapted to the inner contour of the housing (as shown in Fig. 2).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghode et al. (6,043,575).
Regarding claim 2, Ghode discloses wherein the motor mount (60, 66) is disposed in a rear portion of the motor, but fails to disclose wherein the motor has a commutator, so that the motor mount is disposed in an area of the commutator. To provide an electric motor with a commutator at its rear end is well known in the art and the Examiner takes official notice that it use is common knowledge in the power tool art, for example, for the purposes of reversing current direction between the rotor of the motor. Ghode’s motor mount (60, 66) would be capable of being disposed in an area of a commutator. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghode et al. (6,043,575) in view of Happ et al. (7,152,695).
	Regarding claim 8, Ghode discloses a housing (18) accommodating a motor () and a motor mount comprising a guide structure (72a), but fails to disclose wherein at least one plug-in recess is formed in housing for detachably receiving guide structure. Happ discloses a power tool comprising a housing with at least one plug-in recess formed between ribs (61, 62; Fig. 6) detachably receiving a motor guide structure for the purposes of providing a sealed barrier segregating air of an inlet vent of a motor from an outlet and providing vibration dampening between the motor and the housing. It would have been obvious to have provided Ghode’s housing with a recess as taught by Happ in order to provided a sealed barrier between the housing air inlet and outlet.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghode et al. (6,043,575) in view of Britz et al. (2007/0221392).
Regarding claims 11-12, Ghode discloses wherein the guide structure (72a) is flexible such as it will deform around cables (82, 84), but fails to disclose wherein passages are formed in the guide structure, and wherein the passages are covered at least partially by covers. Britz discloses a power tool comprising a guide structure (26) comprising passages (46), wherein the passages are covered at least partially by covers (48, 54) for the purposes of providing sealing of the passage. It would have been obvious to one having ordinary skills in the art to have provided Ghode’s guide structure with passages as taught by Btitz in order to provide sealing to cables passing through the passage.
Allowable Subject Matter
Claims 5-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731